Citation Nr: 0844264	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and manic depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The veteran had active service from March 1993 to July 1996.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that, in pertinent part, denied service 
connection for a psychiatric disorder.  

The veteran had also initiated an appeal of the denial of 
service connection for Parkinson's disease.  However, a June 
2006 rating decision granted service connection for 
Parkinson's disease.  Since this represented a complete grant 
of that benefit sought on appeal, this matter is not before 
the Board.



FINDING OF FACT

A psychiatric disorder, to include bipolar disorder and manic 
depressive disorder, was not manifested in service or within 
one year of separation from service, and any currently 
diagnosed psychiatric disorder is not causally or 
etiologically related to service.  



CONCLUSION OF LAW

A psychiatric disorder, to include bipolar disorder and manic 
depressive disorder, was not incurred in or aggravated during 
active service, nor may such a disorder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304,3,307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The VCAA applies to the instant claim.  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in April 
2006.  The veteran has not identified any pertinent evidence 
that remains outstanding.  As such, the VA's duty to notify 
and assist the veteran has been met.  Accordingly, the Board 
will address the merits of the claim.

B.	Factual Background

The veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis of a psychiatric disorder, including 
bipolar disorder and manic depressive disorder.  His February 
1993 applicant medical prescreening exam report, service 
entrance examination report, and report of medical history 
are silent for any psychiatric disorders.  In July 1995, the 
veteran complained of stress, anxiety, depression, and mood 
swings for three years.  He also reported losing weight, 
having a decreased appetite, and feeling that he might be 
harmful to himself and others.  It was noted that he was a 
boxer.  The assessment was R/O (rule out) stress and anxiety, 
and it was recommended that the veteran undergo stress 
management.  Subsequent STRs do not show that he underwent 
stress management, and are silent for any further complaints 
or treatment of stress, anxiety, depression, or mood swings, 
or diagnosis of a psychiatric disorder.

February 1999 to February 2006 VA outpatient treatment 
records show that the veteran first sought treatment for 
depression in January 2001; he reported having mood swings 
since high school that had worsened in the past four years.  
R/O bipolar disorder was diagnosed and lithium was 
prescribed.  Bipolar disorder II was diagnosed in February 
and March 2001; this was found to be consistent with his 
reports of experiencing mood swings since middle school.  In 
July 2001, he reported having mood swings since middle school 
but noted that he was now stable on medication.  Subsequent 
treatment records show continuous and periodic treatment for 
his bipolar disorder, which continues to be stabilized on 
lithium.  The records do not address the etiology of his 
psychiatric disorder.  

On April 2006 VA examination, bipolar disorder, in remission 
and on medication, was diagnosed.  The examiner reviewed the 
claims file and noted that in July 1995, the veteran reported 
stress, anxiety, depression of three years duration with mood 
swings.  He saw a counselor twice for stress management, but 
the intervention made him feel helpless and he did not feel 
like the conversations were helpful, so he did not continue.  
The examiner also reviewed the veteran's VA outpatient 
treatment records.  Based upon the foregoing, she opined that 
"it [was] less likely as not that the bipolar disorder first 
manifested itself on active duty," and explained her opinion 
was based on the veteran's reports as well as documentation 
in the VA outpatient treatment records that his symptoms 
began as a teenager.

In support of his claim, the veteran submitted a March 2005 
statement from his parents, T.H.K. and B.R.K.  They stated 
that the veteran's personality changed drastically after his 
service in the military.  Specifically, he became 
increasingly unhappy with himself, impatient with others, and 
aggressive with mood swings.  In their opinion, these changes 
were the result of his occasional hits to the head during 
boxing and from slamming his head into the ground during 
airborne training.  The veteran also submitted a statement 
from his friend and fellow serviceman, N.D.T., received in 
June 2005.  N.D.T. states that he has witnessed the veteran 
undergo sudden mood swings with violent and extremely hostile 
episodes.  

At the September 2008 videoconference hearing, the veteran 
testified that he started having mood swings and personal 
problems in service, however he was not adequately examined 
or treated, and any behavioral problems in service were 
attributed to his participation in the boxing team.  On the 
one occasion he did see a counselor in service, she advised 
that his problems would abate once he started boxing again 
and had an outlet for his emotions.  Although his mood swings 
did not improve after he began boxing again, he stated that 
he did not seek treatment again because he was "kept busy."  
His problems continued postservice, leading to a divorce in 
2000, until he sought treatment in 2001 or 2002 and was 
diagnosed properly and treated with medication.  The veteran 
testified that his physicians have never discussed the 
origins of his psychiatric disorder, and stated that he did 
not have any mental problems prior to service.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as a bipolar disorder, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The evidence shows the veteran has a current psychiatric 
disorder as VA outpatient treatment records show bipolar 
disorder has been diagnosed.  The Board also notes that to 
the extent that the record may suggest that the veteran's 
psychiatric disorder may have predated his active service, 
the Board would simply note that as no psychiatric disorder 
was noted on the physical examination performed upon entry 
into service.  As such, the veteran was presumed to have been 
in sound condition upon his entry into service.  However, his 
STRs are silent for a psychiatric disorder.  Consequently, 
service connection for a psychiatric disorder, to include 
bipolar disorder and manic depressive disorder, on the basis 
that it became manifest in service and persisted is not 
warranted.  

The veteran may still establish service connection for his 
currently diagnosed bipolar disorder by showing that a 
bipolar disorder was manifested within one year of separation 
from service or by showing his disorder is somehow otherwise 
related to his service.  However there is no evidence that 
shows any psychiatric disorder was manifested within one year 
of separation from service and there is no competent 
(medical) evidence in the record that suggests a relationship 
between the veteran's current psychiatric disorder and his 
service.  The veteran's VA outpatient treatment records show 
only diagnosis and treatment of his bipolar disorder.  

Notably, the veteran testified at the September 2008 
videoconference hearing that his physicians have never 
discussed the etiology of his bipolar disorder.  Therefore, 
the only competent (medical) evidence of record as to a nexus 
between the veteran's bipolar disorder and his service 
consists of the April 2006 VA examination report.  That 
opinion, in essence, is to the effect that it is less likely 
as not that the veteran's bipolar disorder first manifested 
itself on active duty.  As the opinion was by a psychologist 
(who would be qualified to provide it), was based on a review 
of the record, and included an explanation of the rationale 
for the opinion, it has substantial probative value.  And 
because there is no competent (medical) evidence to the 
contrary, the opinion is persuasive.  Based on this record 
the Board concludes that the medical evidence is against the 
veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his psychiatric 
disorder and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his current psychiatric 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his current 
psychiatric disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a psychiatric disorder is not established. 


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder and manic depressive disorder, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


